United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jack Jordan, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0541
Issued: October 11, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 21, 2018 appellant, through counsel, filed a timely appeal from a July 28, 2017
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). Because more
than 180 days elapsed from the most recent merit decision dated July 28, 2016, to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board lacks jurisdiction to review the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On May 16, 2016 appellant, then a 52-year-old letter carrier, filed a notice of recurrence
(Form CA-2a) under OWCP File No. xxxxxx8643 alleging that lifting heavy parcels at work on
April 29, 2016 caused neck/shoulder pain so severe that she collapsed. She stopped work on
April 29, 2016. In a June 8, 2016 statement, appellant requested that OWCP reclassify her claim
as a traumatic injury claim (Form CA-1) as her medical conditions occurred on April 29, 2016
after she fell on her route that day. OWCP developed the claim as a traumatic injury as appellant
cited an injury or event which occurred on one specific workday.
In an April 29, 2016 emergency room report, Dr. Clifford Weith, a Board-certified
emergency medicine specialist, noted that on that day appellant had headaches, which she had
reported to her boss, but she continued to work. Appellant delivered a package and was walking
back to her vehicle when she collapsed in the street. Dr. Weith noted that she was found by
emergency medical services (EMS) lying face down in the middle of the street. Appellant reported
complaints of chronic neck pain and pulled muscle in her left thigh. She had multiple facial
contusions/abrasions and a lip laceration. Appellant had prior history of cervical spine fusion at
C6-7 and recent radioablation. Dr. Weith reported the results of diagnostic testing and provided
an assessment of syncope/near syncope, acute nondisplaced fracture ring C1, facial abrasions, and
lower lip laceration not repaired. Appellant was admitted to the hospital as a result of the anterior
C1 fracture after a fall. She was discharged on May 3, 2016 with a diagnosis of anterior C1 fracture
and left hamstring strain.
In an April 29, 2016 report, Dr. Stephen L. Reintjes, a Board-certified neurosurgeon,
reported that appellant awoke with a headache and felt dizzy. Appellant went to work on her letter
carrier route and, because of persistent dizziness, was going to call her supervisor and truncate her
route. As she exited her vehicle, she passed out and fell forward. In an April 29, 2016 addenda,
appellant elaborated that she was delivering mail when she became light headed and passed out,
falling and hitting her face. She also stated that her neck and head were hurting and that it had
become painful to work, therefore she contacted her supervisor and requested to go home.
Dr. Reintjes noted appellant’s prior history of C6-7 anterior cervical discectomy and fusion and
her complaints of frontal headache, neck pain, and pulled hamstring behind her left leg. He
reported examination findings and provided an impression of syncope with anterior C1 ring
fracture.
In May 1 and 2, 2016 progress notes, Dr. Reintjes provided an impression of transverse
fracture of the anterior ring of C1 and left hamstring pull. He also noted in the May 2, 2016 note

3
Under OWCP File No. xxxxxx864, OWCP accepted an October 25, 2012 injury for displacement of cervical
intervertebral disc without myelopathy.

2

that appellant reported that it was not really a headache she had on Friday, rather the pain was in
her neck and left shoulder area, which she attributed to heavy lifting at work.
Emergency room computerized tomography (CT) scans of the maxillofacial bones, head,
cervical spine; a magnetic resonance imaging (MRI) scan of the brain; and x-ray reports of left
knee dated April 29 and 30, 2016 were also of record. A brain MRI scan reported white
hyperintensities within the bilateral frontal lobes likely chronic microangiopathy or migraine
vasculopathy. The CT of the cervical spine reported nondisplaced nonangulated fracture through
the ring of C1 and degenerative changes of the cervical spine at C5-6 and C6-7 with postoperative
changes at C6-7. The x-ray of her left knee reported mild degenerative changes. No significant
findings were otherwise reported.
The employing establishment controverted the claim on May 26, 2016.
By development letter dated June 24, 2016, OWCP advised appellant that additional
information was necessary to support her claim, including factual evidence sufficient to establish
that the incident occurred as alleged and rationalized medical evidence sufficient to establish a
diagnosed condition causally related to the alleged incident. It also provided her a questionnaire
for her completion. OWCP afforded appellant 30 days to submit the necessary evidence.
In a July 12, 2016 statement, appellant indicated that she was delivering a parcel at
approximately 12:45 p.m. on Friday, April 29, 2016. She indicated that she was not sure if she
stepped in a hole next to the curb or tripped on the curb, but she felt a sharp pain in her left thigh
and fell to the street, hitting her forehead on the street and blacking out momentarily. Appellant
indicated that her back, shoulder, and neck had been bothering her for a few days as the amount
and weight of parcels had increased on her route. She also indicated that, on the morning of
April 29, 2016, she awoke with a headache. About 30 minutes before her fall, appellant indicated
that she had texted her supervisor to let him know that her back and shoulder still hurt. She stated
that she was in the hospital for four days and no irregularities were found. Appellant denied any
history of fainting, epilepsy, diabetes, or cardiac conditions. She also noted that she had not seen
an orthopedic doctor for her leg or a dentist for her chipped teeth. Duplicative and new diagnostic
testing dated April 29, 30, May 2, and June 1, 2016 were received.
In a July 8, 2016 attending physician’s report (Form CA-20), Dr. Reintjes reported that on
April 29, 2016 appellant awoke with headache and dizziness, however, she proceeded with her
work delivery route. Because of dizziness she was going to call her supervisor to cancel her route.
Appellant got out of the vehicle and passed out, falling forward. Dr. Reintjes checked a box
marked “yes” that the diagnosed C1 fracture was caused or aggravated by appellant’s employment
activity as she “fell at work and suffered a fracture.”
By decision dated July 28, 2016, OWCP denied appellant’s claim. It found that the
evidence submitted showed that the fall on April 29, 2016 was an idiopathic fall from a
nonoccupational pathology and that there was no intervention or contribution by any hazard or
condition of employment. Thus, appellant had not sustained an injury in the performance of duty.
Following the decision, OWCP received a copy of an April 29, 2016 EMS report, which
noted that appellant was found lying face down on the street. Appellant reported that she had

3

delivered a package, but did not remember much thereafter. She also indicated that she had
awakened with a headache and had taken half a Vicodin. Appellant complained of neck and head
pain, as well as left leg cramps.
In a May 16, 2016 report, Dr. Christina L. Eliason, a Board-certified family practitioner,
noted the history of the claimed April 29, 2016 injury. Appellant reported going to work that day
with marked left shoulder pain. She had mentioned to her boss that her arm hurt. While on her
route, appellant noted increased pain in her left shoulder while moving packages. She remembered
setting a package on the porch and walking to the street. Appellant then collapsed forward, causing
her to strike her head and tear her left hamstring. She does not remember the fall. Dr. Eliason
provided examination findings and diagnosed closed fracture of the cervical spine and hamstring
tear.
Progress notes and return to work recommendations from Dr. Reintjes dated June 1,
July 22, and August 5, 2016 were also received.
On July 26, 2017 appellant requested reconsideration. In a July 26, 2017 statement,
counsel described an incident other than a nonwork-related syncope episode as causing appellant’s
injuries. Specifically, he indicated that appellant was delivering a package to the door of an
employing establishment customer and, as she was returning to her mail truck and walking down
a steep grassy slope, she pulled her left hamstring and fell to the street beside her mail truck.
Counsel also provided his analysis of the medical evidence which he believed supported that
appellant was injured in the performance of duty. In another letter, also dated July 26, 2017, he
indicated that statements from appellant’s coworkers and housemate supported that she suffered
injuries due to her employment on April 29, 2016.
In a June 23, 2017 declaration, coworker J.H. stated that she worked in close proximity to
appellant from 7:00 to 9:00 a.m. the morning of April 29, 2017 and that appellant did not have any
injuries to her face or head. In a July 26, 2017 declaration, J.J., appellant’s housemate, indicated
that on April 29, 2016 at about 6:10 a.m., she saw appellant and did not notice that she had any
difficulty walking or have any injury to her face or head. She next saw appellant at approximately
1:30 p.m. in the intensive care unit of the North Kansas City Hospital. Appellant complained that
the back of her left leg was injured. J.J. indicated that, after appellant was released, she had
difficulty walking because of her left leg. She further stated that appellant had noticed that her
teeth were chipped while she was in the hospital.
In a July 26, 2017 declaration, appellant stated that on April 29, 2016 she had delivered a
package to a customer’s front porch and walked down the grassy slope to her truck. When she
reached the curb, she stepped forward with her left foot and felt excruciating pain in her left
hamstring. Appellant attributed her fall to the pain in her left hamstring. She additionally noted
that immediately before her fall, her neck and shoulders were very painful because of the heavy
packages and trays of mail she had been lifting at work for several days. Appellant stated that she
was massaging her neck and shoulders as she walked down the grassy slope to her truck. She
indicated that she may have misjudged the difference in angle between the yard and the curb, or
slipped on the grass, or tripped as she stepped from the yard to the curb. Appellant stated that her
pain in her left hamstring was very sudden and severe and that she immediately and instinctively
reached down to grab her left hamstring with both hands. She indicated that the combination of

4

the incline, her momentum, her reaching down suddenly, and leaning forward caused her to
suddenly fall forward. Appellant noted that her fall was sudden and that she landed hard on her
head on the street pavement beside her truck. She stated that she broke her neck, chipped three
teeth, cut her lower lip, and injured her hamstring.
In an August 19, 2016 report, Dr. Brian C. Kindred, a Board-certified orthopedic surgeon,
reported that on April 29, 2016 appellant, a letter carrier, had delivered a package to a customer’s
door. When appellant was returning down the steep driveway, she stumbled and fell and injured
her neck, head, and left thigh. Dr. Kindred noted appellant’s medical treatment and provided an
assessment of left hamstring muscle strain and cervical spine fracture. In an August 22, 2016
attending physician’s report (Form CA-20), Dr. Kindred reported that appellant was seen on
August 19, 2016 and diagnosed with left hamstring muscle strain and cervical spine fracture, for
which he checked the box marked “yes” noting the conditions were caused or aggravated by the
employment injury. For the history of injury, he stated “see notes.”
In a September 19, 2016 report, Dr. Kindred assessed status post left hamstring injury and
released appellant to work. He opined that appellant’s hamstring injury was a direct result of her
work-related fall on the steep driveway.
By decision dated July 28, 2017, OWCP denied appellant’s request for reconsideration
without conducting a merit review. It found that, while appellant was working and had suffered
injuries from the April 29, 2016 fall, the issue was whether or not the fall was idiopathic in nature.
OWCP found that the evidence did not support that it erroneously applied or interpreted a point of
law and that the evidence submitted was irrelevant or immaterial as it had no bearing on the issue
at hand.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128 of FECA,4 OWCP’s
regulations provide that a claimant must: (1) show that OWCP erroneously applied or interpreted
a specific point of law; (2) advance a relevant legal argument not previously considered by OWCP;
or (3) constitute relevant and pertinent new evidence not previously considered by OWCP.5 To
be entitled to a merit review of an OWCP decision denying or terminating a benefit, a claimant
also must file his or her application for review within one year of the date of that decision.6 When
a claimant fails to meet one of the above standards, OWCP will deny the application for
reconsideration without reopening the case for review of the merits.

4

Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of compensation
at any time on her own motion or on application. 5 U.S.C. § 8128(a).
5

20 C.F.R. § 10.606(b)(3).

6

Id. at § 10.607(a).

5

ANALYSIS
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
In her July 26, 2017 declaration, submitted on reconsideration, appellant related that she
walked down a grassy slope to her truck, when she reached the curb, she stepped forward with her
left foot and felt excruciating pain in her left hamstring. Additionally, counsel, on reconsideration
reviewed the medical evidence of record and argued that appellant’s fall was caused when she
pulled her hamstring while returning to her vehicle and that she lost consciousness only because
she struck her head on the pavement. He asserted that the initial contemporaneous medical
evidence reported appellant’s complaints of pain in her left hamstring and OWCP had not
considered any evidence which indicated that appellant’s hamstring injury occurred on April 29,
2016 and caused her fall.
To be considered an idiopathic fall, two elements must be present: a fall resulting from a
personal nonoccupational pathology, and no contribution from the employment.7 OWCP has the
burden of proof to submit medical evidence establishing the existence of a personal,
nonoccupational pathology if it chooses to make a finding that a given fall is idiopathic in nature.
The fact that the cause of a particular fall cannot be determined does not establish that it was due
to an idiopathic condition and if the record does not establish a particular fall was due to an
idiopathic condition, it must be considered as merely an unexplained fall, which is covered under
FECA.8
The Board finds that the argument submitted by appellant and counsel is a relevant legal
argument not previously considered by OWCP as it brings into question OWCP’s finding that the
fall in this case was an idiopathic fall due to a personal, nonoccupational pathology.
As such, the case shall be remanded to OWCP to conduct a merit review. After such further
development as is deemed necessary, it shall issue an appropriate merit decision.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

7

N.P., Docket No. 08-1202 (issued May 8, 2009).

8

See Jennifer Atkerson, 55 ECAB 317 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT the July 28, 2017 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded to OWCP for further proceedings
consistent with this opinion.
Issued: October 11, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

